DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "thin" in claim 1 is a relative term that renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “thin structure” will be interpreted as –structure--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heydari (US Patent 7637312) in view of Campbell et al. (US Patent 7841385) and in further view of Perlov et al. (US Patent 4498850), hereinafter referred to as Heydari, Campbell and Perlov, respectively.









[AltContent: textbox (Base)]
[AltContent: textbox (U-shaped sub-segment)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Heat Conduction Plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    302
    717
    media_image1.png
    Greyscale


Heydari Figure 1
Regarding Claim 1, Heydari discloses a heat dissipation device (shown in figure 1), comprising: 
a base (shown in annotated figure 1); 
a conduit (116, 124, 128), sequentially comprising an inlet port, an extension segment, and an outlet port (shown in figure 1, wherein the flow channels contains an inlet for fluid to enter though input line (116), an extension segment that contains the liquid flow channels (128) having the straight and U-shaped portions and an outlet for fluid to exit though the liquid return line (124)), wherein the extension segment is connected to the base (shown in figure 1, wherein the annotated base supports and contains the radiator (120) containing the flow channels (128)); and 
a driving module (126), comprising: 
A miniature diaphragm pump or a positive displacement pump could also be used” (col. 3 ll. 60-61) to provide fluid flow to a closed loop heat exchange system, Heydari fails to disclose a plurality of conduits, a separating member disposed in the housing and defining a first chamber and a second chamber in the housing, wherein the separating member is a thin structure and comprises a magnetic element, each of the first chamber and the second chamber is configured to store coolant and each of the first chamber and the second chamber is connected to the inlet port and the outlet port of at least one of the conduits, and the coolant is circulated in the first chamber and the second chamber via the conduits connected thereto.
Campbell, also drawn to a heat exchanger having a diaphragm pump, teaches a plurality of conduits (shown in figure 7, wherein the diaphragm pump has two separate chambers that connect to a respective inlet and outlet),
a separating member (360) disposed in the housing and defining a first chamber (340) and a second chamber (350 in the housing (shown in figure 3), wherein the separating member is a thin structure and comprises a magnetic element (“magnetic fields could be employed to cause dynamic deflection of the membrane using materials such as magneto-restrictive materials” (col. 7 ll. 8-10)), each of the first chamber (340) and the second chamber (350) is configured to store coolant and each of the first chamber and the second chamber is connected to the inlet port and the outlet port of at least one of the conduits (shown in figure 7), and the coolant is circulated in the first chamber and the second chamber via the conduits connected thereto (shown in figure 7). 

Heydari fails to disclose two magnetic driving members positioned corresponding to the separating member and disposed at two sides of the housing, respectively.
Perlov, also drawn to a pumping device having a separating member (8) disposed in the housing (shown in figure 1) and defining a first chamber (CH1) and a second chamber (CH2) in the housing, wherein the separating member is a thin structure (shown in figure 1) and comprises a magnetic element (“The latter is dividable into separate, pocket-like chambers by a flexible diaphragm 8 having magnetic properties, that is, being capable of flexing and, due to the admixture to its basic plastic or elastomeric material of a ferromagnetic substance, being permanently magnetizable”, col. 4 ll. 25-30), teaches two magnetic driving members (upper electromagnetic belts within housing half (4), 19, 21, 23, 25, 27, 29, 31 and lower electromagnetic belts within housing half (2), 18, 20, 22, 24, 26, 28, 30), positioned corresponding to the separating member and disposed at two sides of the housing, respectively (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the diaphragm pump of Heydari with the limitations listed above, as taught by Perlov, the motivation being to “provide a fluid-transfer device which is largely universal in its applicability, is extremely compact, has only one moving part, is completely frictionless and, therefore, wear-proof and maintenance-free, has a steplessly variable output rate and can be adjusted to consume no more energy than required for a given pressure and output rate to be attained” (col. 1 ll. 38-44). 
Regarding Claim 2, a modified Heydari further teaches each of the plurality of conduits (multiple conduits is taught by Campbell in the rejection of Claim 1) and the first chamber or the second chamber connected thereto forms a closed-loop fluid path (see abstract and figure 1 of Heydari, also Campbell teaches cooling loops as shown in figure 7).
Regarding Claim 3, Heydari further discloses the extension segment of each of the plurality of conduits comprises a U-shaped sub-segment (see annotated figure 1), and the U-shaped sub-segment extends along a height direction of the base (shown in figure 1, wherein the annotated “U-shaped sub-segment” extend along a height).
Regarding Claim 4, a modified Heydari further teaches the separating member comprises a metal sheet having magnetic conductivity (previously taught by Campbell in the rejection of Claim 1, further Perlov teaches a magnetic diaphragm).
Regarding Claim 5, a modified Heydari further teaches the housing comprises two housing members (310 and 320, as taught by Campbell in the rejection of Claim 1), and the separating member (330) is sandwiched between the two housing members (shown in figure 3).
Regarding Claim 6, Heydari further discloses a heat conduction plate (shown in annotated figure 4, wherein the “Heat Conduction Plate” is fabricated from “aluminum, copper or alloys thereof” and will conduct heat), and the heat conduction plate is in direct contact with the extension segments of the conduits (shown in annotated figure 1).
Regarding Claim 8, Heydari fails to disclose an electronic current controller, and the electronic current controller is configured to apply electronic currents alternately between the two magnetic driving members at a preset time period; wherein during each of the time period, a time interval is programmed between operations for applying electronic currents to the two magnetic driving members.
Perlov further teaches an electronic current controller, and the electronic current controller is configured to apply electronic currents alternately between the two magnetic driving members at a preset time period (“the output rate of the device in volume per unit time is a function of the volume of the cavity defined by one of the walls and the inside surface of the diaphragm when fully attached to the other wall, and the number of times per unit time this diaphragm flips from one wall to the other, in other words, of the frequency of the a.c. current producing the polarity reversals causing this flipping-over of the diaphragm.  At a given volume of the cavity 6, a higher frequency will obviously result in a larger output rate” (col. 7 ll. 6-15), wherein the electromagnetic belts are controlled to alternately activate to flip over the diaphragm and produce an output rate); wherein during each of the time period, a time interval is programmed between operations for applying electronic currents to the two magnetic driving members (“Such substantially linear output curves can be achieved by suitably manipulating such operational parameters as relative operation times of different electromagnetic belts, delay times between the switching from one belt to another, as well as current intensities which affect diaphragm acceleration”, (col. 7 ll. 33-38) and “Non-pulsating output, by control of the operation times of the belts, of the delay times and of the current intensities” (col. 11 ll. 27-29). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the diaphragm pump of Heydari with an electronic current controller, and the electronic current controller is configured to apply electronic currents alternately between the two magnetic driving members at a preset time period; wherein during each of the time period, a time interval is programmed between operations for applying electronic currents to the two magnetic driving members, as taught by Perlov, the motivation being to create a non-pulsating output or to regulate the volume of flow from the pump, wherein manipulating the electromagnetic elements dictates the flow rate of the working fluid.
Regarding Claim 9, a modified Heydari further teaches the two magnetic driving members (previously taught by Perlov in the rejection of Claim 1) are arranged along a traversal axis, and the traversal axis is perpendicular an extension plane at which the undeformed separating member is located (shown in figure 1 of Perlov).
Regarding Claim 10, Heydari fails to disclose a number of unidirectional valves, and each of the inlet port and the outlet port of each of the plurality of conduits is connected the unidirectional valves for regulating flowing directions of the coolant.
Campbell teaches a number of unidirectional valves (345, 343, 353 and 355), and each of the inlet port and the outlet port of each of the plurality of conduits is connected the unidirectional valves for regulating flowing directions of the coolant (shown in figure 3).
ensure unidirectional fluid flow through the first fluid path from the first fluid inlet, through the first pumping chamber and out through the first fluid outlet” and “to ensure unidirectional 
fluid flow through the second fluid path from the second fluid inlet, through the second pumping chamber and out through the second fluid outlet” (col. 5 ll. 50-52 and 59-61), wherein opposing flow would hinder heat transfer within the system leading to excessive temperatures of the heat generating components.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763